Title: Madame de Tessé to Thomas Jefferson, 9 October 1809
From: Tessé, Madame de
To: Jefferson, Thomas


          
             Aulnay 9 8bre 1809
            je profite, Monsieur, d’une occasion bien favorable pour vous envoier les marons d’inde que vous m’avés demander dans un juste intervale entre leur maturité et leur germination.
            Mr de la Fayette m’accusera de ceder a mon Gout seulement, Lorsque je crois Remplir un devoir d’équité en vous priant de placer dans votre bibliotheque La gravure d’un illustre voyageur, passionné de votre Gouvernement, et grand admirateur de votre personne. je ne doute point que Mr humbold ne soit tres flatté de se trouver á monticello quand il en aura connoissance, mais jai pourtant quoiqu’en puisse dire mon neveu; moins d’envie de lui plaire par cet envoi, que de plaisir a le Recompenser.
            S’il venoit a Apostasier, jettés la gravure au feu. que d’apostats! je ne me console point de n’avoir pas eu deux heures de Mr Coles a ma petite campagne. vous ne me verrés plus que decrepite parceque vous me verrés comme il m’a vue a Paris. s’il vous eut rendu compte de mon jardin, entierement mon ouvrage, vous sauriés que j’ai encore de Lâme, de L’imagination et L’aspect attristant de la vieillesse s’effaceroit de votre souvenir. si josois vous rendre compte d une conversation que jai eue il y a deux jours avec Mr de La fayette je vous paroitrois peutêtre d’une jeunesse inquietante pour votre bonté. car je bâtissois un systême de choses qui vous conduira a faire un voyage en france et je me suis vue peu a peu a La descente de votre voiture ou vous aviés choisi votre Logement.
            agreés je vous supplie avec votre indulgence et votre bonté ordinaire, Monsieur, tout ce que je vous ai consacré de Reconnoissance, d admiration et d’attachement, etc Noailles-Tessé
          
          
            les glands du chêsne verd n’ont point muris cette anneé.
          
         
          Editors’ Translation
          
            
               Aulnay 9 October 1809
              I take advantage, Sir, of a very favorable opportunity to send you the horse chestnuts that you asked me to send when they were halfway between their maturation and their germination.
              Mr. de Lafayette will accuse me of yielding only to my tastes, while I believe I am fulfilling a debt of equity by begging you to place in your library the engraving of an illustrious traveler, a devotee of your government, and a great admirer of your person. I do not doubt in the least that Mr. Humboldt will be very flattered to find himself at Monticello when he learns of it, but I have, however, whatever my nephew might say about it, less a desire to please him by sending it than pleasure in repaying him.
              If he should come to renounce his principles, throw the engraving in the fire. So many apostates! I cannot console myself for not having had two hours with Mr. Coles at my little country house. You will always imagine me henceforth as decrepit because you will imagine me as he saw me in Paris. If he had given you an account of my garden, which is entirely my own creation, you would know that I still have soul and imagination, and the saddening aspect of old age would be erased from your memory. If I dared to give you an account of a conversation that I had two days ago with Mr. de Lafayette, I would perhaps appear to you to be too youthful for your compassion. For I was constructing a plan that would lead you to make a trip to France and little by little I imagined myself at the moment when you descended from your carriage at the place you had chosen for your lodging.
              Accept I beg you with your customary indulgence and compassion, Sir, all the gratitude, admiration and affection, etc. which I have devoted to you. Noailles-Tessé.
            
            
              The acorns of the holm oak did not mature at all this year.
            
          
        